Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 25, 26, 31, 33, 35, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al. (US 20150373123 A1) in view of and Merkh et al. (US 20180089653 A1).
In regards to claim 21, Warrick discloses a system and method for allowing user devices to remotely control in-room devices of a hospitality establishment (Paragraph 25). Warrick also discusses a control server coupled to a computer network (Paragraph 26). Warrick further teaches a plurality of controllable devices located among a plurality of guest rooms of the hospitality establishment each of the controllable devices (media devices) coupled to at least one of database (Paragraphs 12, 25). The control server receives a state of change message (such as commands) from a user device via a computer network (Paragraph 10, lines 25-26; Paragraph 11, lines 27-32; Paragraph 26), wherein the control server determines an associated room according to the state change message, the associated room being one of the guest rooms of the hospitality establishment with which the user device associated (Paragraphs 11). 
Furthermore, Warrick teaches a control server that sends a connect/pass code (419) synonymous to a token code which is presented to the user via device (420), thereafter pairing  the user device with  the media device (426) and further delivering the notification message to the in-room control application (Paragraph 69; Figures 4, 5).
Warrick also teaches the control server determines a target controllable device (such as television or appliance) according to the associated room, the target controllable device being located within the associated room (Paragraphs 26, 31, 33, 34).  Warrick fails to disclose the target hubs sending commands to change states of the target controllable devices located within the associated room to thereby perform actions in the predetermined sequence as listed in the automation script. Merkh however discloses a communication network with (1) a machine interface board 302a (i.e., a MIB module 302a, sometimes referred to as a MIB) ala the communication interface of the controlled devices/appliances; and (2) a machine HUB board 306 (i.e., HUB module 306, sometimes referred to as a HUB); wherein, the MIB module 302a corresponds to an example of a local communication device and the HUB module 306 corresponds to an example of a communication hub. Furthermore, Merkh elaborates the cloud server 330 receiving a status update from HUB module 306. The cloud server may also send a specific command message request to any of the appliances/machines 302, in which case, HUB module 306, after it has finished its regular polling loop, may push the server request message to all of the MIB modules 302a. Only the appropriate MIB module(s) 302a, after their finished regular polling loop, will push the server message request to its machine (Paragraph 36). This illustrates to one of ordinary skill in the art the target hub sending commands from the server to the plurality of devices to change the various states of the controllable devices.
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Merkh’s teaching with Warrick modified’s teaching in order to enable authorized, secure updates and control the appliance/device based on commands sent by way of the server.
In regards to claim 23, Warrick modified teaches the notification message includes a network address of the control server on the computer network (Paragraph 56).

In regards to claim 25, Warrick modified teaches the control server sends configuration information to the in-room control application according to the guest room thereby causing the in-room control application to customize a user interface displayed on the user device according to a set of target controllable devices that are present in the guest room (Paragraph 31, 97-100; Figure 8).
In regards to claim 26, Warrick modified teaches the state change message specifies a type of the target controllable device and the control server determines the target controllable device by searching a room-to-device table to find a controllable device of the type present in the guest room, i.e. the control server determines an associated room according to the state change message, the associated room being one of the guest rooms of the hospitality establishment with which the user device associated (Paragraphs 11).  Warrick also teaches the control server determines a target controllable device (such as television or appliance) according to the associated room, the target controllable device being located within the associated room (Paragraphs 26, 31, 33, 34).
In regards to claim 31, Warrick discloses a method for allowing user devices to remotely control in-room devices of a hospitality establishment (Paragraph 25). Warrick also discusses a control server coupled to a computer network (Paragraph 26). Warrick further teaches a plurality of controllable devices located among a plurality of guest rooms of the hospitality establishment each of the controllable devices (media devices) coupled to at least one of database (Paragraphs 12, 25). The control server receives a state of change message (such as commands) from a user device via a computer network (Paragraph 10, lines 25-26; Paragraph 11, lines 27-32; Paragraph 26), wherein the control server determines an associated room according to the state change message, the associated room being one of the guest rooms of the hospitality establishment with which the user device associated (Paragraphs 11). 
Furthermore, Warrick teaches a control server that sends a connect/pass code (419) synonymous to a token code which is presented to the user via device (420), thereafter pairing  the user device with  the media device (426) and further delivering the notification message to the in-room control application (Paragraph 69; Figures 4, 5).  Warrick also teaches the control server determines a target controllable device (such as television or appliance) according to the associated room, the target controllable device being located within the associated room (Paragraphs 26, 31, 33, 34).
Warrick fails to disclose the target hubs sending commands to change states of the target controllable devices located within the associated room to thereby perform actions in the predetermined sequence as listed in the automation script. Merkh however discloses a communication network with (1) a machine interface board 302a (i.e., a MIB module 302a, sometimes referred to as a MIB) ala the communication interface of the controlled devices/appliances; and (2) a machine HUB board 306 (i.e., HUB module 306, sometimes referred to as a HUB); wherein, the MIB module 302a corresponds to an example of a local communication device and the HUB module 306 corresponds to an example of a communication hub. Furthermore, Merkh elaborates the cloud server 330 receiving a status update from HUB module 306. The cloud server may also send a specific command message request to any of the appliances/machines 302, in which case, HUB module 306, after it has finished its regular polling loop, may push the server request message to all of the MIB modules 302a. Only the appropriate MIB module(s) 302a, after their finished regular polling loop, will push the server message request to its machine (Paragraph 36). This illustrates to one of ordinary skill in the art the target hub sending commands from the server to the plurality of devices to change the various states of the controllable devices.
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Merkh’s teaching with Warrick modified’s teaching in order to enable authorized, secure updates and control the appliance/device based on commands sent by way of the server.
In regards to claim 33, Warrick modified teaches the notification message includes a network address of the control server on the computer network (Paragraph 56).
In regards to claim 35, Warrick modified teaches the control server sends configuration information to the in-room control application according to the guest room thereby causing the in-room control application to customize a user interface displayed on the user device according to a set of target controllable devices that are present in the guest room (Paragraph 31, 97-100; Figure 8).
In regards to claim 36, Warrick modified teaches the state change message specifies a type of the target controllable device and the control server determines the target controllable device by searching a room-to-device table to find a controllable device of the type present in the guest room, i.e. the control server determines an associated room according to the state change message, the associated room being one of the guest rooms of the hospitality establishment with which the user device associated (Paragraphs 11).  Warrick also teaches the control server determines a target controllable device (such as television or appliance) according to the associated room, the target controllable device being located within the associated room (Paragraphs 26, 31, 33, 34).
In regards to claim 40, Warrick discloses a non-transitory processor-readable medium comprising a plurality of processor-executable instructions that when executed by one or more processors cause the one or more processors to perform a plurality of steps for allowing user devices to remotely control in-room devices of a hospitality establishment (Paragraphs 25, 48, 108). Warrick also discusses a control server coupled to a computer network (Paragraph 26). Warrick further teaches a plurality of controllable devices located among a plurality of guest rooms of the hospitality establishment each of the controllable devices (media devices) coupled to at least one of database (Paragraphs 12, 25). The control server receives a state of change message (such as commands) from a user device via a computer network (Paragraph 10, lines 25-26; Paragraph 11, lines 27-32; Paragraph 26), wherein the control server determines an associated room according to the state change message, the associated room being one of the guest rooms of the hospitality establishment with which the user device associated (Paragraphs 11).  Furthermore, Warrick teaches a control server that sends a connect/pass code (419) synonymous to a token code which is presented to the user via device (420), thereafter pairing  the user device with  the media device (426) and further delivering the notification message to the in-room control application (Paragraph 69; Figures 4, 5).  Warrick also teaches the control server determines a target controllable device (such as television or appliance) according to the associated room, the target controllable device being located within the associated room (Paragraphs 26, 31, 33, 34).
Warrick fails to disclose the target hubs sending commands to change states of the target controllable devices located within the associated room to thereby perform actions in the predetermined sequence as listed in the automation script. Merkh however discloses a communication network with (1) a machine interface board 302a (i.e., a MIB module 302a, sometimes referred to as a MIB) ala the communication interface of the controlled devices/appliances; and (2) a machine HUB board 306 (i.e., HUB module 306, sometimes referred to as a HUB); wherein, the MIB module 302a corresponds to an example of a local communication device and the HUB module 306 corresponds to an example of a communication hub. Furthermore, Merkh elaborates the cloud server 330 receiving a status update from HUB module 306. The cloud server may also send a specific command message request to any of the appliances/machines 302, in which case, HUB module 306, after it has finished its regular polling loop, may push the server request message to all of the MIB modules 302a. Only the appropriate MIB module(s) 302a, after their finished regular polling loop, will push the server message request to its machine (Paragraph 36). This illustrates to one of ordinary skill in the art the target hub sending commands from the server to the plurality of devices to change the various states of the controllable devices. 
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Merkh’s teaching with Warrick modified’s teaching in order to enable authorized, secure updates and control the appliance/device based on commands sent by way of the server.

Claim(s) 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al. (US 20150373123 A1) in View of and Merkh et al. (US 20180089653 A1)as applied above in claim 21 and 31,  in further view of Banerjee et al. (US 20170330165 A1).
In regards to claim 22, Warrick modified fails to teach the notification message is sent utilizing a silent notification such that the notification message does not show on a user interface of the user device.  Banerjee on the other hand teaches the notification message is sent utilizing a silent notification such that the notification message does not show on a user interface of the user device (Paragraph 31), i.e. authenticating a user in possession of a client device may include verifying the identity of the user. Verifying a user's identity may include, for example, requesting the user to provide uniquely identifying information, requesting the user to provide a unique one-time pin, requesting the user to send a particular MO message, requesting the user to send a particular silent MO message, requesting the user to complete any other suitable request, or any combination thereof. In some embodiments, authenticating a client device may include comparing any provided information related to a user in possession of a client device to any information stored in database 304.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Banerjee’s teaching of transmitting silent messages including  authentication data with Warrick modified’s teaching in order to enable a direct authentication of a user/client device for the purpose of controlling designated appliances within a given enclosure.
In regards to claim 32, Warrick modified fails to teach the notification message is sent utilizing a silent notification such that the notification message does not show on a user interface of the user device.  Banerjee on the other hand teaches the notification message is sent utilizing a silent notification such that the notification message does not show on a user interface of the user device (Paragraph 31), i.e. authenticating a user in possession of a client device may include verifying the identity of the user. Verifying a user's identity may include, for example, requesting the user to provide uniquely identifying information, requesting the user to provide a unique one-time pin, requesting the user to send a particular MO message, requesting the user to send a particular silent MO message, requesting the user to complete any other suitable request, or any combination thereof. In some embodiments, authenticating a client device may include comparing any provided information related to a user in possession of a client device to any information stored in database 304.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Banerjee’s teaching of transmitting silent messages including  authentication data with Warrick modified’s teaching in order to enable a direct authentication of a user/client device for the purpose of controlling designated appliances within a given enclosure.

Claim(s) 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al. (US 20150373123 A1) in View of and Merkh et al. (US 20180089653 A1)as applied above in claim 21 and 31, in further view of Wookey et al. (CA2775804 A1).
In regards to claim 29, Warrick modified fails to teach the control server is coupled to an external network outside of the hospitality establishment and receives the state change message from the user device via the external network.  Wookey on the other hand teaches teach the control server is coupled to an external network outside of the hospitality establishment and receives the state change message from the user device via the external network (Pg-31, lines 15-19).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Wookey’s teaching with Warrick modified’s teaching in order to effectively enable authenticated/registered guest devices to have control access to devices within their specific rented rooms within hospitality buildings within the same network. 
In regards to claim 39, Warrick modified fails to teach the control server is coupled to an external network outside of the hospitality establishment and receives the state change message from the user device via the external network.  Wookey on the other hand teaches teach the control server is coupled to an external network outside of the hospitality establishment and receives the state change message from the user device via the external network (Pg-31, lines 15-19).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Wookey’s teaching with Warrick modified’s teaching in order to effectively enable authenticated/registered guest devices to have control access to devices within their specific rented rooms within hospitality buildings within the same network.

Allowable Subject Matter
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 reads as “the control server includes a key within the notification message sent to the user device for verification purposes; and the control server ensures the key is received back from the user device within the state change message before acting on the state change message.”  During the time of the said invention, the  was no prior art that taught the inventive entity in its entirety, as a result, the examiner acknowledges the scope of the claim including its parent claim(s) as novel.

Claims 27, 28, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 and 37 read as “the control server further looks up an automation script according to the state change message; the control server determines a plurality of target controllable devices in the guest room according to the automation script; the control server determines a set of target hubs according to the plurality of target controllable devices, the set of target hubs being coupled to the plurality of target controllable devices; and the control server sends a plurality of commands to the set of target hubs to change states of each of the plurality of target controllable devices according to the automation script.”  
During the time of the said invention, the  was no prior art that taught the inventive entity in its entirety, as a result, the examiner acknowledges the scope of the claim including its parent claim(s) as novel. Dependent claims 28 and 38 are rejected for the same rationale.

Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 reads as ”including by the control server a key within the notification message sent to the user device for verification purposes; and ensuring by the control server that the key is received back from the user device within the state change message before acting on the state change message.”  During the time of the said invention, the  was no prior art that taught the inventive entity in its entirety, as a result, the examiner acknowledges the scope of the claim including its parent claim(s) as novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685